DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersson (US Patent Application Publication 2009/0123908) (already of record)
Regarding claim 5, Petersson discloses a device (210) (Fig. 5, sheet 3 of 4) (the device reads on a dual-capped connector as it comprises at least two structures 214 that fit into two test tubes 222, respectively, in the manner of a cap, so as to enable fluid communication between the test tubes and the device, see Abstract and para. 44- 45, and will hereinafter be referred to as such), comprising:
a first cap (see leftmost structure 214 shown in Fig. 5, which fits into a first test tube in the manner of a cap as discussed above), comprising a first vertically oriented cylindrical inner cap wall  defining a first cylindrical region within an inside of the first cap (Fig. 5);
a second cap (see second structure 214 adjacent to the leftmost structure 214 in Fig. 5,  which fits into a second test tube in the manner of a cap as discussed above), comprising a second vertically oriented cylindrical inner cap wall  defining a first cylindrical region within an inside of the first cap (Fig. 5);
a portion in mechanical contact with the first cap and the second cap (see top planar portion connecting projection 224 of the first cap and projection 224 of the second cap, para. 44-45, Fig. 5); and
a channel (212) joined to the first cylindrical region of the first cap at the first vertically oriented cylindrical cap inner wall and the second cylindrical region of the second cap at the second vertically oriented cylindrical inner cap wall defining a horizontally oriented linear passageway from the inside of the first cap to the inside of the second cap to form a single connected space (para. 44-45) (Fig. 5). 
Regarding claim 6, Petersson discloses wherein the first cap further comprises a first cylindrical space (formed between the vertically oriented wall and projection 224) within the inside of the first cap, wherein the first cylindrical space has a first inner diameter smaller than a first diameter of the first vertically oriented cylindrical inner cap wall; and
wherein the second cap further comprises a second cylindrical space (formed between the vertically oriented wall and projection 224) within the inside of the second cap, wherein the second cylindrical space has a second inner diameter smaller than a second diameter of the second vertically oriented cylindrical inner cap wall (see annotated Fig. 5 below which has been annotated to show the cylindrical space having an inner diameter smaller than that of the vertically oriented cylindrical inner cap wall specifically for the second cap; however, both caps have this same configuration).

    PNG
    media_image1.png
    970
    1570
    media_image1.png
    Greyscale

Regarding claim 7, Petersson discloses wherein the channel (212) defining the horizontally oriented linear passageway from the inside of the first cap to the inside of the second cap connects the first cylindrical space to the second cylindrical space (see annotated Fig. 5, above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Petersson (US Patent Application Publication 2009/0123908) (already of record).
Regarding claim 8, Petersson discloses wherein the entire connector is integrally formed and made of PTFE (a plastic, reads on a ductile material as per Applicant’s specification) (para. 41).
Petersson does not expressly teach wherein the entire connector is made of a single molded ductile material.
Nonetheless, it has been held it is noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113) In this case, the recitation of the entire connector being singly molded from the ductile material does not introduce a patentable distinction over Petersson, as the molding is the method of production of the entire connector, and the claimed connector is structurally the same as the prior art connector. 
Regarding claim 9, Petersson discloses wherein the ductile material is plastic, as set forth above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petersson (US Patent Application Publication 2009/0123908) (already of record) in view of Whelan (US Patent Application Publication 2017/0219462) (already of record).
Regarding claim 10, Petersson discloses that the first cap and the second cap are integrally formed (para. 41). Petersson further discloses that the cylindrical regions of the respective caps are configured to collect a sample from a respective test tube (Abstract). 
Petersson does not expressly teach that the first and second cap are in contact with each other. 
Whelan discloses a device comprising a unitary body having two cylindrical sampling portions (12, 14) (para. 62) (Figs. 1-6, sheets 1-6 of 14), the sampling portions configured to be used for sampling of biological samples such as blood (Abstract, para. 1-4). Whelan discloses wherein distal open ends of the two cylindrical portions (12, 14) are joined in contact with one another (para. 77) (Figs. 1, 6), the device further comprising a web (15) in mechanical contact with lower segments of the two cylindrical portions (para. 62) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the first and second caps disclosed by Petersson to be in contact with each other (e.g., at distal open ends of the caps, with a web portion connecting lower segments), as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting the connection mechanism disclosed by Whelan in order to arrive at two adjacent cylindrical portions configured to collect respective samples. 

Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt (US Patent Application Publication 2009/0130740) in view of Herrmann (US Patent 2009/0130740).
Regarding claim 5, Ophardt discloses a lid (240) (reads on being a dual-capped connector, as the lid 240 comprises at least two fluidly connected cap portions for at least two tanks 24, see para. 120 and Fig. 16, sheet 12 of 12), comprising:
a first cap (e.g., see leftmost of the three caps shown in Fig. 16) comprising a first vertically oriented cylindrical inner cap wall (66) defining a first cylindrical region within an inside of the first cap (see para. 56 and Figs. 6-6, sheet 5 of 12, showing a singular cap, features of which would apply to any of the plural caps shown in Fig. 16);
a second cap (e.g., see center cap of the three caps shown in Fig. 16) comprising a second vertically oriented cylindrical inner cap wall (66) defining a second cylindrical region within an inside of the second cap (see para. 56 and Figs. 6-6, sheet 5 of 12, showing a singular cap, features of which would apply to any of the plural caps shown in Fig. 16);
a channel joined to the first cylindrical region of the first cap at the first vertically oriented cylindrical inner cap wall and the second cylindrical region of the second cap at the second vertically oriented cylindrical inner cap wall, defining a horizontally oriented linear passageway from the inside of the first cap to the inside of the second cap to form a single connected space (the arms 69 of each cap form such a channel, see para. 56-57 and 120-121 and Figs. 6 and 16).
Ophardt is silent as to a portion in mechanical contact with the first cap and the second cap. Rather, Ophardt discloses that each cap comes together only at the common channel joining the caps (para. 120-121) (Fig. 16). However, Ophardt discloses wherein each cap has a circular cross section and that peripheral edges along the diameter of the first and second cap are very close to one another (Fig. 16). 
Herrmann discloses a device comprising a plurality of circular cross section caps each for capping a respective tube (14) (col. 3 lines 29-58) (Figs. 2-12, sheets 1-3 of 3). A first cap of the plurality of caps and a second cap, adjacent to the first, are in contact with each other (see peripheral edges along the diameters of the first and second caps touching, Fig. 2) and there is additionally portion in mechanical contact with the first cap and the second cap (see “strip” portion 24, which is a plastic material, mechanically contacting the non-touching diameter portions of the caps to one another, col. 3 lines 29-62 and Figs. 2-4 and 12).
It would have been readily apparent to one of ordinary skill that the lid (240) disclosed by Ophardt is vulnerable to structural degradation and damage as the plurality of caps are joined at only one juncture (the common channel discussed above), and the skilled artisan would have been motivated to enhance the structural integrity of the lid by arranging the first cap and second cap so as to be in contact with each other (e.g., by placing the peripheral edges along the diameter of the first and second cap, which are already disclosed to be very close to one another as discussed above, in actual contact with one another) and by providing a portion in mechanical contact with the first cap and the second cap (e.g., by providing a plastic material in mechanical contact with non-touching portions of the first and second caps), based on the teachings of Hermann, in order to provide additional structure connecting the respective caps and reduce the possibility of degradation or breakage during operation. 
Regarding claim 6, Ophardt discloses wherein the first cap comprises a first cylindrical space within the inside of the first cap wherein the first cylindrical space has a first inner diameter smaller than a first diameter of the first vertically oriented cylindrical inner cap wall (see cylindrical space defined within feedstock port 84, which has a smaller diameter than that of cylindrical inner cap wall 66, Figs. 6, 16); and
wherein the second cap comprises a second cylindrical space within the inside of the second cap wherein the second cylindrical space has a second inner diameter smaller than a second diameter of the second vertically oriented cylindrical inner cap wall (see cylindrical space defined within feedstock port 84, which has a smaller diameter than that of cylindrical inner cap wall 66, Figs. 6, 16). 
Regarding claim 8, Ophardt is silent as to the entire connector being made of a single molded ductile material.
However, Ophardt discloses wherein each of the tanks (24) configured to be capped by the connector (240) are injection molded from a plastic material (para. 123).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the connector taught by Ophardt in view of Herrmann to be injection molded (i.e., single molded) from plastic (reads on a ductile material as per Applicant’s specification), as Ophardt discloses that such a technique is suitable for fabricating a component of the invention. 
Regarding claim 9, Ophardt teaches wherein the material is plastic, as set forth above. 
Regarding claim 10, Ophardt in view of Herrmann teaches wherein the first cap and the second cap are in contact with each other, as set forth above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonnet et al. (US Patent 3,595,086) is directed to adjacent cylindrical sampling chambers being connected by a common passageway. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799